UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09607 Fairholme Funds, Inc. (Exact name of registrant as specified in charter) 4400 Biscayne Blvd., 9th Floor Miami, FL 33137 (Address of principal executive offices) (Zip code) Bruce R. Berkowitz 4400 Biscayne Blvd., 9th Floor Miami, FL 33137 (Name and address of agent for service) registrant's telephone number, including area code: 1-866-202-2263 Date of fiscal year end: November 30 Date of reporting period: May 31, 2009 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. V ALUE OF $10,000 I NVESTED AT I NCEPTION (U
